Exhibit 10.138

MUTUAL RELEASE AND SETTLEMENT AGREEMENT

This Mutual Release and Settlement Agreement (the "Agreement") is dated as of
this 20 day of February, 2004 and entered into by and between Bank of America,
N.A. ("Bank"), Portfolio Financial Servicing Company ("PFSC") (Bank and PFSC
referred to collectively as "Plaintiffs") and Lehman Brothers ("Lehman") (Bank,
PFSC and Lehman referred to collectively as "Claimants"), on the one hand, and
Southwall Technologies, Inc. ("Southwall"), on the other hand. Claimants and
Southwall may be referred to herein collectively as the "Parties".

R E C I T A L S

WHEREAS, Southwall and Matrix Funding Corporation ("Matrix") entered into Master
Lease Agreement No. R0825 (the "Master Lease"), dated July 19, 1999, Lease
Schedule No. 1
("Lease Schedule 1"), dated July 19, 1999, and Lease Schedule No. 2 ("Lease
Schedule 2'), dated
October 14, 1999 (collectively, the "Lease Agreements");

WHEREAS, pursuant to the Master Lease and Lease Schedule 1, Matrix leased to
Southwall certain equipment identified as a PM7 Microwave Plasma Enhanced
Chemical Vapor Deposited Optical Coating System and a Pac West Telecomm Inc.
System 2000 telephone system ("PM7") and, pursuant to the Master Lease and Lease
Schedule 2, Matrix leased to Southwall certain equipment identified as a PM6
Multi Layer Vacuum Metalizer Sputter Web Coating System ("PM6")(the PM7 and PM6
collectively referred to as the "Equipment"). Under the terms of the Lease
Agreements, Claimants ownership interest in the Equipment includes all
additional equipment affixed, attached or incorporated into the Equipment. The
Equipment is located at premises leased by Southwall at 8175 S. Hardy, Tempe,
Arizona 85284 (the "Premises").

WHEREAS, Plaintiffs represent and warrant that through a series of transactions
and agreements, Matrix's rights under the Lease Agreements and to the Equipment
were assigned to them and acknowledge that Southwall is explicitly relying on
that representation in entering into the Agreement;

WHEREAS, a dispute exists concerning the amount of payments, if any, due the
Claimants from Southwall under the Lease Agreements;

WHEREAS, Plaintiffs commenced an action against Southwall entitled Portfolio
Financial Servicing Company, et al. v. Southwall Technologies, Inc. in the Third
Judicial District Court in and for Salt Lake County, State of Utah, Case No.
020904393 (the "Action");

WHEREAS, the Equipment is no longer necessary to the effective operation of
Southwall's business because Southwall is terminating its operations at the
Premises and Southwall has offered to voluntarily surrender the Equipment to
Claimants. Claimants are willing to take back the Equipment from Southwall and
to accept the surrender of the same;

WHEREAS, Claimants and Southwall desire to compromise, settle and release all
claims of whatever kind or description which they may have against one another,
to effect the total resolution and compromise of all claims, liabilities,
obligations and causes of action arising out of or relating to the Lease
Agreements;

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the Parties, intending to be legally
bound, hereby agree as follows:

1. Payment by Southwall. Southwall shall pay Claimants a total of $2,000,000,
plus interest (the "Agreed Obligation"), payable as follows:

a. $60,000 on or before December 31, 2004, representing 3% interest for 2004.

b. payments in arrears on or before the last day of each calendar quarter in
2005, consisting of principal in the amount of $25,000 and all accrued interest
on the Agreed Obligation at the rate of 4% per annum;

c. payments in arrears on or before the last day of each calendar quarter in
2006, consisting of principal in the amount of $75,000 and all accrued interest
on the Agreed Obligation at the rate of 5% per annum;

d. payments in arrears on or before the last day of each calendar quarter in
2007, consisting of principal in the amount of $75,000 and all accrued interest
on the Agreed Obligation at the rate of 6% per annum;

e. payments in arrears on or before the last day of each calendar quarter in
2008, consisting of principal in the amount of $75,000 and all accrued interest
on the Agreed Obligation at the rate of 7% per annum;

f. payments in arrears on or before the last day of each calendar quarter in
2009, consisting of principal in the amount of $125,000 and all accrued interest
on the Agreed Obligation at the rate of 8% per annum;

g. payments in arrears on or before the last day of each calendar quarter in
2010, consisting of principal in the amount of $125,000 and all accrued interest
on the Agreed Obligation at the rate of 9% per annum;

h. Any unpaid balance, together with interest thereon, to be paid in full by
December 31, 2010.

Claimants agree that receipt of all payments for the Agreed Obligation from
Southwall will constitute full satisfaction of the amounts owed by Southwall to
Claimants.

2. Abandonment of Equipment by Southwall. Southwall hereby abandons and
voluntarily surrenders to Claimants possession, custody and control of the
Equipment. Southwall makes this surrender in recognition of PFSC's rights as the
owner of the Equipment. Southwall acknowledges and agrees that the Lease
Agreements are "true leases" within the meaning of applicable law, and that the
Lease Agreements do not constitute disguised security agreements or other
financing arrangements with respect to the Equipment. Southwall also
acknowledges and agrees that it asserts no ownership or other rights in the
Equipment other than its rights as a lessee of the Equipment under the Lease
Agreements.

Southwall hereby represents and warrants that it has not assigned its leasehold
interest in the Equipment to any other individual or entity, that Southwall's
leasehold interest in the Equipment is free and clear of any and all liens, and
that Southwall may immediately deliver possession of the Equipment to Claimants.

Southwall understands and agrees that its voluntary surrender of the Equipment
to Claimants shall in no way modify or discharge any of its liabilities and
obligations to Claimants under this Agreement. Southwall's voluntary surrender
of the Equipment to Claimants is not made in full satisfaction of Southwall's
obligations under this Agreement, and Southwall will be responsible to make
payments to Claimants as identified herein to fully satisfy its obligations to
Claimants. Claimants acknowledge and agree that (i) Southwall shall bear no cost
or expense that Claimants may incur in taking possession of or removing or
disposing of the Equipment, except that Claimants may offset any cost or expense
incurred in taking possession of, removing, and disposing of the Equipment
against any amount received from the disposition of the Equipment, and (ii)
Claimants shall be liable to the owner of the Premises for any damage to the
Premises caused by the removal of the Equipment.

3. Condition of Equipment. Southwall represents and warrants that it has not,
within the four (4) month period preceding the date of this Agreement, removed
from the Equipment any device or piece of equipment attached or affixed thereto
or incorporated therein. Southwall covenants, represents, warrants and agrees
that it will not remove from the Equipment any device or piece of equipment
currently attached or affixed thereto or incorporated therein. Southwall agrees
that, in the event that a court finds that the Lease Agreements are security
agreements and not true leases, the Equipment, as well as any device or piece of
equipment attached or affixed to the Equipment shall be included as security for
Southwall's obligations under the Lease Agreements.

4. Transition Obligations. Southwall covenants and agrees to pay all rent for
the Premises as it comes due through and including March, 2004. Southwall
further covenants and agrees to pay all 2003 personal property taxes related to
the Equipment as they come due and to insure the Equipment against catastrophic
loss through March 31, 2004. For purposes of this provision, "catastrophic loss"
shall be defined as the complete or partial destruction of the Equipment or any
part of the Equipment such that the Equipment is rendered inoperable. Such
insurance shall be in an amount not less than the current in-place appraised
value of the Equipment. Claimants will be responsible for payment of all
property taxes related to the Equipment that accrue in 2004 and thereafter.

5. Confession of Judgment. In conjunction with the execution of this Agreement,
Southwall agrees to confess to a judgment in favor of Claimants in the amount of
$5,900,000, which represents the amount of damages claimed by Claimants. The
judgment by confession (the "Judgment") shall be in form substantially similar
to that attached hereto as Exhibit "A." Southwall also agrees to execute all
documents reasonably necessary to effectuate entry of the Judgment by the Court,
including without limitation, a Verified Statement in Support of Judgment by
Confession and Attorney's Certification in the form attached hereto as Exhibit
"B." Claimants shall hold Exhibit A and Exhibit B and shall not file these
documents with any court until and unless Southwall defaults on the payment
terms described in section 1 above and fails to cure the default pursuant to the
provisions of section 6 below. If all payments required by this Agreement are
timely made, the Judgment and Verified Statement in Support of Judgment by
Confession shall be destroyed and shall be of no force or effect.

In the event the Judgment is entered, Claimants agree to apply any proceeds
received from the sale or other disposition of the Equipment, minus all expenses
and costs incurred in disposing of the Equipment, in partial satisfaction of the
Judgment and to reduce the amount of the Judgment accordingly.

If Southwall fails to make any payment as set forth in paragraph 1 above and
fails to cure any such failure as set forth in paragraph 6, Claimants shall be
entitled to retain any payments previously made by Southwall under the Agreement
and shall apply any payment received to the Judgment entered in accordance with
this paragraph as a partial satisfaction of the Judgment.

In the event Southwall files for bankruptcy protection, Southwall agrees that
Claimants may assert a claim against Southwall for $5,900,000, less the net
amount received by Claimants in disposing of the Equipment and any payments
received by Southwall under the Agreement. Southwall agrees that the compromise
made by Claimants in this Agreement as reflected in the Agreed Obligation
constitutes a contemporaneous exchange of "new value" within the meaning of 11
USC section 547(a)(2) and that, as a consequence, any and all payments of the
Agreed Obligation by Southwall to the Claimants are not preferential transfers
and that Claimants may retain any and all payments received from Southwall under
this Agreement.

6. Default and Cure. Failure by Southwall to make all payments contemplated in
the amounts and at the times set forth above shall constitute an event of
default. If such event of default has not been cured by Southwall within 30 days
after receipt by Southwall of written notice by Claimants that an event of
default has occurred, Southwall agrees that Claimants can commence an action
against Southwall and submit the Judgment, along with the necessary supporting
documents executed by Southwall, for entry by a court of competent jurisdiction
and immediately commence any proceedings to enforce the Judgment and collect the
amounts due under the Judgment. Such written notice shall be sent by overnight
mail or similar courier service. The Parties agree to a tolling of any
applicable statute of limitations during the term of this Agreement.

7. Conditional Release by Claimants. Claimants hereby conditionally release and
forever discharge Southwall from all obligations which may exist, whether known
or unknown, relating to the Lease Agreements. Plaintiffs agree to dismiss their
claims asserted in the Action against Southwall without prejudice. Claimants'
release is expressly conditioned upon receiving all payments from Southwall in
accordance with paragraph 1 above. However, nothing in this paragraph shall
preclude Claimants from retaining any and all payments made by Southwall prior
to Southwall's breach. Excluding claims for breach or enforcement of this
Agreement, Claimants, for themselves, and all present and former parent
companies, affiliates, subsidiaries, divisions, officers, directors, employees,
agents, representatives and the predecessors, heirs, successors, and assigns of
each of them, hereby conditionally release and forever discharge Southwall and
its legal representatives, agents, assigns, successors in interest, heirs,
personal representatives and attorneys, with respect to the Action and all
liabilities, obligations and causes of action arising out of or relating to the
Lease Agreements, and from any and all claims, actions, causes of action,
defenses, suits, debts, covenants, contracts, controversies, agreements,
promises, losses, damages, costs, expenses, attorneys' fees, judgments,
obligations, demands, accounting, and liabilities, of whatever kind of
character, at law or in equity, direct or indirect, known or unknown, suspected
or unsuspected, matured or unmatured (collectively, "Claims") that any of the
Claimants ever had, now have, or might have arising out of or related to the
Lease Agreements, and the Equipment and any and all damages that could be
alleged in association therewith, including incidental and consequential
damages.

8. Release by Southwall. Excluding claims for breach or enforcement of this
Agreement, Southwall, for itself and its legal representatives, agents, assigns,
successors in interest, heirs, personal representatives, and attorneys, hereby
irrevocably and unconditionally release and forever discharge the Claimants with
respect to the Action and all liabilities, obligations and causes of action
arising out of or relating to the Lease Agreements, from any and all claims,
actions, causes of action, defenses, suits, debts, covenants, contracts,
controversies, agreements, promises, losses, damages, costs, expenses,
attorneys' fees, judgments, obligations, demands, accounting, and liabilities,
of whatever kind of character, at law or in equity, direct or indirect, known or
unknown, suspected or unsuspected, matured or unmatured (collectively, "Claims")
that Southwall ever had, now has, or might have arising out of or related to the
Lease Agreements, and the Equipment and any and all damages that could be
alleged in association therewith, including incidental and consequential
damages.

9. General Release. All Parties hereby acknowledge and agree that this release
of claims is a general release and further expressly waive and assume the risk
of any and all claims for damages which exist as of this date arising out of the
Lease Agreements or the Equipment but which they do not know of or suspect to
exist, whether through ignorance, oversight, error, negligence, or otherwise and
which, if known would materially affect its decision to enter into this
Agreement. All Parties further agree that the payment of the sum specified in
this Agreement constitutes a complete compromise of matters involving disputed
issues of law and fact in the Action and they fully assume the risk that the
facts or law may be otherwise than they believe. Each party to this Agreement
acknowledges that they have been advised by their respective attorneys
concerning, and are familiar with, the provisions of California Civil Code
section 1542, which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Each party to this Agreement acknowledges that they may have sustained damages,
losses, fees, costs, or expenses that are presently unknown and unsuspected, and
that such damages, losses, fees, costs, or expenses as the party may have
sustained might give rise to additional damages, losses, fees, costs, or
expenses in the future. Each party to this Agreement nevertheless acknowledges
and agrees that this Agreement has been negotiated and agreed upon in light of
such possible damages, losses, fees, and costs, or expenses, and each party
hereto expressly waives any and all rights under California Civil Code section
1542 and under any other statute or common law principle of any state, federal,
or foreign jurisdiction of similar effect.

10. Agreement Not An Admission. The Parties hereby acknowledge that neither this
Agreement nor any consideration made hereunder may be treated as an admission of
any legal responsibility, liability, wrongdoing, or fault of any kind
whatsoever, such responsibility, liability, wrongdoing and fault being expressly
denied.

11. Notice Any Notice required to be given or related to matters arising under
this Agreement shall be provided by overnight mail or similar courier service,
to:

If to Southwall, to:

Thomas G. Hood, President and CEO

Southwall Technologies

3975 East Bayshore Road

Palo Alto, California 94303

If to Claimants, to:

 

Either party may change their address by giving written notice to the other
party in accordance with the provision of this section.

12. Advice of Counsel. Each party confirms and represents to the other party
that it (a) has read this Agreement, (b) understands the terms hereof, (c) has
sought the advice of legal counsel, (d) finds it to be a fair and reasonable
compromise of disputed Claims, defenses, and issues, (e) is executing this
Agreement as a voluntary act, and (f) agrees to be bound by and to faithfully
execute the terms of the Agreement.

13. Construction. This Agreement has resulted from negotiation by parties
represented by counsel, and in the event of any ambiguity or otherwise, it shall
not be construed against or in favor of any party on the grounds that counsel
for such party was the draftsman of the Agreement or any particular part of it.

14. Successors and Assigns. All covenants, agreements, warranties, and
provisions of this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and assigns, including any trustees
in bankruptcy.

15. Costs and Attorneys' Fees. Each party shall bear its own costs and
attorneys' fees in connection with all matters prior to the execution of this
Agreement.

16. Breach of the Agreement. In the event of a breach of this Agreement, the
party in default will pay all costs incurred by the other parties, or by any of
them, in enforcing this Agreement, including reasonable attorneys' fees. This
Agreement may be used as evidence in a subsequent proceeding in which any of the
Parties allege a breach of the Agreement.

17. Entire Agreement. This Agreement represents the entire understanding of the
Parties on the matters discussed herein and supersedes all prior agreements,
negotiations, draft agreements, and oral communications on the same subject.

18. Amendments. This Agreement may not be amended except by a writing executed
by all Parties.

19. Applicable Law and Waiver of Jury Trial. The Terms of this Agreement shall
be governed by and construed in accordance with the laws of the State of
California. THE PARTIES WAIVE THEIR RIGHT TO A JURY TRIAL IN THE EVENT ANY
ACTION IS BROUGHT TO ENFORCE THE TERMS OF THIS AGREEMENT OR EITHER PARTY'S
OBLIGATIONS UNDER THE LEASE AGREEMENT.

20. No Prior Assignments. Each party represents and warrants to the other that
it has not assigned or transferred to any other person or entity, either
directly or indirectly, voluntarily or involuntarily, any of the Claims released
hereunder.

21. Authorization. The persons executing this Agreement on behalf of the Parties
hereby represent and warrant that they are duly authorized and appointed
representatives, they have carefully read this Agreement, and they have the full
right, power, and authority to execute this Agreement.

22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all such counterparts shall constitute one and
the same agreement.

IN WITNESS WHEREOF, the Parties, by their duly authorized representatives, have
executed this Mutual Release and Settlement Agreement as of the date first set
forth above.



BANK OF AMERICA, N.A.



By: _____________________

Its:_____________________________________

STATE OF ______________ )

:ss.

COUNTY OF ____________ )

On the _____ day of ______________, 2004, personally appeared before me
____________________, who being by me duly sworn did say that he/she is the
___________________ of Bank of America, N.A., the corporation that executed the
above and foregoing instrument and that said instrument was signed in behalf of
said corporation by authority of its articles of incorporation and said
____________________ acknowledged to me that said corporation executed the same.

_______________________________________

NOTARY PUBLIC

PORTFOLIO FINANCIAL SERVICING COMPANY



By: ____________________

Its:_____________________________________

STATE OF ______________ )

:ss.

COUNTY OF ____________ )

On the _____ day of ____________________, 2004, personally appeared before me
___________________, who being by me duly sworn did say that he/she is the
___________________ of Portfolio Financial Servicing Company, the corporation
that executed the above and foregoing instrument and that said instrument was
signed in behalf of said corporation by authority of its articles of
incorporation and said _____________________ acknowledged to me that said
corporation executed the same.

_______________________________________

NOTARY PUBLIC



 

 

 

 

 

 

 

 

 

 

 

 

LEHMAN BROTHERS



By: ______________________

Its:_____________________________________

STATE OF ______________ )

:ss.

COUNTY OF ____________ )

On the _____ day of _________________, 2004, personally appeared before me
______________________, who being by me duly sworn did say that he/she is the
___________________ of Lehman Brothers, the corporation that executed the above
and foregoing instrument and that said instrument was signed in behalf of said
corporation by authority of its articles of incorporation and said
_____________________ acknowledged to me that said corporation executed the
same.

_______________________________________

NOTARY PUBLIC

 

SOUTHWALL TECHNOLOGIES, INC.



By: ____________________________________

Its:_____________________________________

STATE OF ______________ )

:ss.

COUNTY OF ____________ )

On the _____ day of __________________, 2004, personally appeared before me
__________________, who being by me duly sworn did say that he/she is the
___________________ of Southwall Technologies, Inc., the corporation that
executed the above and foregoing instrument and that said instrument was signed
in behalf of said corporation by authority of its articles of incorporation and
said _________________________ acknowledged to me that said corporation executed
the same.

_______________________________________

NOTARY PUBLIC




--------------------------------------------------------------------------------


